Exhibit 3.4 BYLAWS OF C-MARK INTERNATIONAL, INC. ARTICLE I - OFFICES The principal office of the Corporation in the State of South Carolina shall be located in the City and County designated in the Articles of Incorporation. The Corporation may have such other offices, either within or without the State, as may be determined by the Board of Directors. The registered office of the Corporation required by the South Carolina Business Corporation Act of 1988 need not be identical with the principal office of the Corporation and the Board of Directors may from time to time change the address of the registered office of the Corporation. ARTICLE II - MEETINGS OF SHAREHOLDERS §1.Place of Meeting.
